Citation Nr: 9900738	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  97-04 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to outpatient dental treatment by the Department 
of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1943 to 
February 1946, and from January 1949 to March 1966.

This matter comes before the Board of Veterans Appeals 
(Board) from a November 1996 decision by the Department of 
veterans Affairs (VA) Medical Center (MC) in Milwaukee, 
Wisconsin.

The Board initially notes that in his VA Form 9 dated in 
January 1997, the veteran alleged dental disability resulting 
from improper care in service; he did not identify the 
specific dental disability claimed.  Service connection for 
dental disability was thereafter denied in August 1997 by the 
VA Regional Office (RO) in Milwaukee, Wisconsin.  The veteran 
subsequently submitted a statement in which he continued to 
argue that poor dental treatment in service resulted in 
dental disability, but he again failed to identify the 
disability claimed.  The Board points out that service 
connection for several teeth was granted in a June 1967 
dental rating decision.  If the veteran wishes to claim 
service connection for dental disability other than that 
addressed in the June 1967 rating decision, he should so 
inform the RO, which should respond appropriately to any 
communication received.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially claims that the VAMC erred in not 
granting the benefit sought on appeal.  He maintains, in 
substance, that he is entitled to VA outpatient dental care.  
He points out that VA has provided such care in the past and 
therefore should continue to do so.  He argues that VA 
outpatient dental care is necessary as adjunct to his 
service-connected duodenal ulcer.  Thus, a favorable 
determination is requested.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim for 
entitlement to VA outpatient dental treatment is well 
grounded.


FINDING OF FACT

The claim for entitlement to VA outpatient dental treatment 
is not plausible.


CONCLUSION OF LAW

The claim for entitlement to VA outpatient dental treatment 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

Service medical records show that the veteran received an 
injury to the base of the odontoid process at C2 as a result 
of a motor vehicle accident, but are negative for any 
evidence of trauma to the face or teeth.  The records 
indicate that the veteran received extensive dental treatment 
while in service.

The record reflects that the veteran applied for outpatient 
dental treatment in March 1967, within one year of his 
separation from service.  At that time he denied ever being a 
prisoner of war, and he denied that his claimed dental 
condition was the result of combat wounds or injury.  In a 
dental rating sheet dated in June 1967, service connection 
for VA outpatient dental treatment purposes was granted for 
teeth numbers 4, 6, 7, 8, 9, 10, 11, 14, 15, 18, 19, 28, 29, 
30 and 31.  The veteran was thereafter afforded a dental 
examination in July 1967, at which time teeth numbers 7, 10, 
18, 19, 29 and 30 were described as missing.  The veteran 
then received outpatient dental treatment from August 1967 
through October 1967, during which time he refused 
replacement of his missing teeth.  In October 1967 the 
treating dentists declared the veterans dental treatment 
completed, and his case closed.

On file is a VA treatment record which indicates that the 
veteran received VA outpatient dental treatment in 1983.  The 
veterans eligibility for this treatment was apparently 
predicated on a medical determination that dental treatment 
was considered a necessary adjunct to his service-connected 
duodenal ulcer.
 
Of record is a Report of Contact, dated in September 1991, 
completed by a VA physician.  The contact report indicates 
that staff physicians from the internal medicine and 
gastroenterology departments at a VAMC were contacted, and 
that they indicated that dental treatment is not considered 
necessary as adjunct to several conditions, including 
duodenal, gastric or peptic ulcer disease.

Of record is a statement by Thomas A. Macak, D.D.S., dated in 
November 1996.  Dr. Macak indicates that the veteran had a 
fixed partial denture for teeth numbers 9 through 11 approved 
by VA in 1983.  He indicated that tooth number 11 has since 
become necrotic, and that because of the resultant endodontic 
therapy and caries removal, the replacement of the bridge is 
indicated.

Of record is a medical opinion, dated in November 1997, from 
a VA physician.  The physician indicates that scientific 
literature does not support the need for functional teeth to 
minimize ulcer problems, and he further indicated that 
research has found that ulcer problems are from bacterial 
infections unrelated to oral conditions.


Analysis

VA outpatient dental treatment may be authorized to the 
extent prescribed and in accordance with the applicable 
classification and provisions set forth in 38 C.F.R. § 17.161 
(1998).  However, the threshold question to be answered is 
whether the veteran has submitted evidence of a well-grounded 
claim.  38 U.S.C.A. § 5107(a).  If he has not, his claim must 
fail, and VA is not obligated to assist the veteran in its 
development.  38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  

The United States Court of Veterans Appeals (Court) has 
stated repeatedly that 38 U.S.C.A. § 5107(a) unequivocally 
places an initial burden on a claimant to produce evidence 
that a claim is well grounded.  See Grivois v. Brown, 6 Vet. 
App. 136 (1994); Grottveit at 92; Tirpak at 610-11.  A well-
grounded claim is a plausible claim, that is, a claim which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Court 
has stated that the quality and quantity of evidence required 
to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit at 92-93.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Id.

As pertains to Class I outpatient dental treatment by VA, the 
Board initially observes that, pursuant to 38 U.S.C.A. § 1712 
(West 1991 & Supp. 1998) and 38 C.F.R. § 17.161(a) (1998), 
entitlement to such treatment is only available to a veteran 
having a service-connected compensable dental disability.  In 
this regard, however, the veterans service-connected dental 
condition is not shown to involve the loss of sufficient 
numbers of teeth, due to loss of substance of the body of the 
maxilla or mandible without loss of continuity, to warrant a 
compensable rating.  See 38 C.F.R. § 4.150, Diagnostic Code 
9913 and Note (1998).  Accordingly, as the veteran does not 
have a service-connected compensable disability, entitlement 
to Class I outpatient dental treatment is not warranted.  
Further, since, as described previously, the veteran was 
accorded VA outpatient dental treatment in connection with 
his timely filed claim for such benefits in 1967, entitlement 
to Class II outpatient dental treatment by VA is similarly 
not in order.  See 38 C.F.R. § 17.161(b).  In addition, the 
veteran neither contends, nor does the evidence reflect, that 
he has any dental disability or the loss of any tooth due to 
service-incurred trauma; he is therefore ineligible for Class 
II(a) outpatient dental treatment by VA.  See 38 C.F.R. 
§ 17.161(c).  

The veteran has primarily contended that he is entitled to 
Class III outpatient dental treatment, which is authorized 
for those having a dental condition professionally determined 
to be aggravating disability from an associated service-
connected condition or disability.  38 C.F.R. § 17.161(g).  
While the Board recognizes that the veteran received Class 
III VA outpatient dental treatment in 1983, the Board notes 
that current medical opinion does not support the necessity 
of dental care in the treatment of ulcer disease.  The 
September 1991 Report of Contact indicates that VA 
specialists in internal medicine and gastroenterology do not 
believe that dental treatment is necessary as adjunct to 
ulcer disease, and the November 1997 medical opinion clearly 
states that current scientific literature does not support 
the existence of a link between oral conditions correctable 
by dental treatment and ulcer disease.  The Board notes that 
the September 1991 contact report and November 1997 medical 
opinion are uncontroverted by any other medical evidence of 
record, and that there is no evidence that dental treatment 
is necessary as adjunct to any of the veterans other 
service-connected disabilities.  Although the veteran 
nevertheless asserts that he is entitled to Class III dental 
treatment, as a layperson he is not qualified to furnish the 
required medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).
 
Given the foregoing observations and inasmuch as the context 
of this case precludes entitlement to outpatient dental 
treatment by VA on any basis other than those addressed 
above, see 38 C.F.R. § 17.161(d)-(f), (h)-(j), the Board must 
conclude that the veterans claim for entitlement to VA 
outpatient dental treatment is not well grounded.

Although the Board has considered and denied this claim on a 
ground different from that of the VAMC, that is, whether the 
appellant's claim is well grounded rather than whether he is 
entitled to prevail on the merits, the appellant has not been 
prejudiced by the Boards decision.  In assuming that the 
claim was well grounded, the VAMC accorded the appellant 
greater consideration than his claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the VAMC for consideration of 
the issue of whether the appellant's claim is well grounded 
would be pointless, and in light of the law cited above, 
would not result in a determination favorable to the 
appellant.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim for entitlement to VA 
outpatient dental treatment.  Graves v. Brown, 8 Vet. App. 
522, 524 (1996).


ORDER

Entitlement to VA outpatient dental treatment is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
